DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 03/03/2021.
Claims 1 and 3-8 have been amended. No claims have been newly added or newly canceled.	
Claims 1-16 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Tayot et al (US 5,436,135) in view of Shelby et al (US 2010/0028849).
Claim 1 is drawn to a method of processing placental tissue comprising: exposing a placenta tissue sample in a weak acid environment to promote a binding of bioactive factors on collagen matrix and obtaining comprises a first flushing procedure using a neutral buffer, a disinfection procedure using a mixture of the neutral buffer and at least one antibiotic, and a second flushing procedure using the neutral buffer to remove the at least one antibiotic; and making the second semi-finished product cryopreserved to obtain a final placenta tissue product.
Claims 9 and 11 are drawn to the placenta tissue products produced by the methods of claims 1 and 3.
Regarding claims 1 and 9, Tayot teach methods of processing placenta tissue by exposing the tissue to a weak acidic environment to form a first semi-finished product (column 4, lines 1-60), then exposing the tissue to a neutralization procedure to form a second semi-finished product (column 4 lines 30-61) and then drying the second semi-finished product (dehydrated) (column 5 lines 1-12) to form a final product. One variant includes wherein neutralization takes place under bacterially sterile conditions to ensure that the product prepared is sterile (column 5 lines 63-65). The final product is intended for use as an implant (for transplantation) (column 6 lines 15-17).
Although Tayot do not expressly teach that the exposure to a weak environment promotes binding of bioactive factors on the collagen matrix this effect is deemed to be inherently present. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Tayot do not specifically describe including an antibiotic in a neutral buffer mixture and removal of the antibiotic mixture.
Shelby teach methods of processing tissue at pH below 7 to devitalize the tissue and reduce bioburden and soaking to remove cellular debris to produce a product used in transplants (page 2 para 10). Suitable tissue include placenta (page 2 para 
One of ordinary skill in the art would have been motivated to include an antibiotic in one of the neutralization steps as a mixture of antibiotic and neutral buffer in the method of Tayot along with thorough rinsing because Shelby suggest that a step for exposing processed placenta tissue to an antibiotic along with thorough rinsing is beneficial in order to protect the matrix and remove cellular debris. Thorough rinsing (flushing) before and after the tissue is exposed to the antibiotic/neutral buffer mixture would be motivated by Tayot’s teaching that the neutralization takes place under bacterially sterile conditions to ensure that the product is sterile and Shelby’s teaching that processing fluid can be recirculated or replaced any desired number of times. Shelby also suggest the benefit of freeze-drying the product prior to packaging and storage (Figure1). One of ordinary skill in the art would have had a reasonable expectation of success because both Tayot and Shelby discuss the benefits of exposing a placenta tissue to an acidic environment, followed by a neutral environment and under sterile conditions, including repeated washings to remove undesirable components to provide a final product intended for use as an implant.  
Regarding claims 3 and 11, Tayot teach and suggest wherein the acidic environment has an acid/base value between one and seven and contains HCl (hydrochloric acid) (column 7 lines 9-11, lines 39-40, lines 53-55).
Therefore the combined teachings of Tayot et al and Shelby et al render obvious Applicant’s invention as claimed.


Claims 2 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Tayot et al (US 5,436,135) in view of Shelby et al (US 2010/0028849) as applied to claims 1, 3, 9 and 11 above, and further in view of Liu et al (US 2008/0181967).
Regarding claims 2 and 10, Tayot describe using a human or animal placenta in deep-frozen form (column 3 lines 64-65), but are silent to the components present in the placenta. 
Liu teach methods of using placenta tissue to obtain acid-soluble or base-soluble components for use in a transplant procedure (page 1 para 4, para 13, page 13 para 112) and preferentially contains collagen (page 1 para 12). The components of the placenta used include amniotic membrane and umbilical cord membrane (page 1 para 4) and as well as the chorion (page 2 para 18-19) and amniotic cells (page 15 para 138).
One of ordinary skill in the art would have been motivated to include placenta tissue samples that included components such as amniotic membrane, umbilical cord membrane as well as the chorion and amniotic cells in the method of Tayot because Liu 
Therefore the combined teachings of Tayot et al, Shelby et al and Liu et al render obvious Applicant’s invention as claimed.


Claims 4, 6, 8, 12, 14 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Tayot et al (US 5,436,135) in view of Shelby et al (US 2010/0028849) as applied to claims 1, 3, 9 and 11 above, and further in view of Thatte et al (US 2004/0102415).
Regarding claims 4, 6, 12 and 14, the combined teachings of Tayot et al and Shelby et al render obvious the claimed invention, but do not specifically include exposing the placenta tissue sample to heparin or a weak acid environment containing heparin.
Thatte teach a composition used for the preservation of tissue and organs ex vivo prior to transplantation (abstract, page 2 para 12). The solutions are not limited to use with any particular tissue or organ or cell type (page 3 para 19). The aqueous solution for tissue preservation contains heparin and acid and buffer in amounts sufficient to maintain the pH of the solution at about 6.8 to 8.0 (page 3 para 21) and also indicate that their invention is not limited to any particular pH (page 2 para 18).

Regarding claims 8 and 16, Tayot teach and suggest wherein the acidic environment has an acid/base value between one and seven and contains HCl (hydrochloric acid) (column 7 lines 9-11, lines 39-40, lines 53-55).
Therefore the combined teachings of Tayot et al, Shelby et al and Thatte et al render obvious Applicant’s invention as claimed.



Claims 5, 7, 13 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Tayot et al (US 5,436,135) in view of Shelby et al (US 2010/0028849) and Thatte et al (US 2004/0102415) as applied to claims 1, 3, 4, 6, 8,  9, 11, 12, 14 and 16 above, and further in view of Liu et al (US 2008/0181967).
Regarding claims 5, 7, 13 and 15, Tayot describe using a human or animal placenta in deep-frozen form (column 3 lines 64-65), but are silent to the components present in the placenta. 

One of ordinary skill in the art would have been motivated to include placenta tissue samples that included components such as amniotic membrane, umbilical cord membrane as well as the chorion and amniotic cells in the method of Tayot because Liu teach that placenta tissue that contains these components can be used to obtain a final product that contains collagen for transplant purposes. One of ordinary skill in the art would have had a reasonable expectation of success because Liu, Tayot and Shelby all include using an acidic environment to obtain a collagen product from placenta.
Therefore the combined teachings of Tayot et al, Shelby et al, Thatte et al and Liu et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Tayot fails to disclose “exposing a placenta tissue sample in a weak acid environment to promote binding of bioactive factors on collagen matrix” as set forth in amended claim 1, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Although Tayot do not expressly teach that the exposure to a weak environment promotes binding of bioactive factors on the collagen matrix this effect is deemed to be inherently present. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632